DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Baek (US 2021/0075123) in view of Paine (US 2016/0174357).

Baek fails to disclose a first radio frequency element and a second radio frequency element operating in cooperation with each other, the antenna module comprising: a second antenna element provided on the first dielectric substrate and supplied with power from the second radio frequency element; and a first heat dissipation member configured to transfer heat from the first radio frequency element and heat from the second radio frequency element to outside, wherein the first dielectric substrate, the first radio frequency element and the second radio frequency element, and the first heat dissipation member are laminated in this order in a first normal direction normal to the first dielectric substrate, and the first heat dissipation member overlaps at least a part of the first radio frequency element and at least a part of the second radio frequency element when viewed in plan from the first normal direction.  
Paine discloses a first radio frequency element 18a and a second radio frequency element 18b operating in cooperation with each other (see paragraph [0028], figure 1A), an antenna module comprising: a second antenna element (see paragraph [0006]) supplied with power from the second 
As to claim 2, the combination of Baek and Paine discloses the first heat dissipation member 12 (see Paine, figure 1A) overlaps an entirety of the first radio frequency element 18a and an entirety of the second radio frequency element 18b when viewed in plan from the first normal direction.
Claims 7, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baek (US 2021/0075123) in view of Paine (US 2016/0174357) as applied to claims 1, 2 above, and further in view of Nakamura (US 2014/0055956).
As to claims 7, 16, the combination of Baek and Paine fails to disclose the first radio frequency element 260 (see Baek, figure 2) includes a heat dissipation electrode exposed outside the first radio frequency element, and the first heat dissipation member is fixed to the heat dissipation electrode.  Nakamura discloses a radio frequency element 155 (see at least figure 8) includes a heat dissipation electrode 155b exposed outside the first radio frequency element 155, and a first heat dissipation member 406 is fixed to the heat dissipation electrode 155b.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the .

Allowable Subject Matter
Claims 3-6, 8-15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 3-4, 6, 12, 14, 17-18, 20, the prior art fail to disclose a thickness in the first normal direction of a first portion of the first heat dissipation member overlapping the first radio frequency element or the second radio frequency element when viewed in plan from the first normal direction is larger than a thickness in the first normal direction of a second portion of the first heat dissipation member not overlapping the first radio frequency element or the second radio frequency element when viewed in plan from the first normal direction, as recited in claims 3, 12.
As to claims 5, 13, 15, 19, the prior art fail to disclose a thickness in the first normal direction of a first portion of the first heat dissipation member overlapping the first radio frequency element or the second radio frequency element when viewed in plan from the first normal direction is smaller than a thickness in the first normal direction of a second portion of the first heat dissipation member not overlapping the first radio frequency element or the second radio frequency element when viewed in plan from the first normal direction, and the second portion is fixed to the first dielectric substrate, as recited in claims 5, 13.
	As to claims 8-11, the prior art fail to disclose a communication device as specified in claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/              Primary Examiner, Art Unit 2646